RECEIVED

cep 16 2019 UNITED STATES DISTRICT COURT
a WESTERN DISTRICT OF LOUISIANA
TONY R. MOORE, CLERK ALEXANDRIA DIVISION

WESTEAN DISTRICT OF LOUISIANA!
ALEXANDRIA, LOUISIANA

JASON NEELY CASE NO. 17-CV-1441
VS. JUDGE DRELL

ERIKA HAYES, STATE FARM

MUTUAL AUTOMOBILE

INSURANCE COMPANY and

NATIONAL UNION FIRE

INSURANCE COMPANY OF

PITTSBURGH, PA MAG. JUDGE PEREZ-MONTES

 

MEMORANDUM RULING

Before the court are two pending motions for summary judgment. The first such motion,
filed by defendant National Union Fire Insurance Company (“National Union”) seeks summary
judgment declaring that the policy issued by National Union to Multiband Field Services, Inc.!
(“Multiband”) does not contain uninsured/underinsured motorist (““UM/UIM”) coverage and,
therefore, plaintiffs claims against National Union for these coverages should be denied and
dismissed with prejudice. (Doc. 38). The second motion for summary judgment was filed by
defendants Erika Hayes (“Hayes’’) and State Farm Mutual Automobile Insurance Company (“State
Farm”). All claims among plaintiff and these parties, as well as the intervenor plaintiff, New
Hampshire Insurance Company have since been settled and dismissed, rendering that motion
moot.” (Doc. 41). Accordingly, the court will only address the first-filed motion, regarding the

coverage issue between plaintiff and National Union.

 

' Policy Number 192-18-45 at Doc. 38-3.

? The court notes its profound disappointment with the ineffective communication regarding the status of this case to
the court. The court advises that counsel should consider adopting a more voluntary and forthright approach to
communications with the court in the future.
The evidence submitted by National Union shows that on February 8, 2017, Sylvia
Rodriguez (“Rodriguez”), Multiband’s Director of Risk Management, executed the State of
Louisiana “Uninsured/Underinsured Motorist Bodily Injury Coverage Form” for the policy term
January 1, 2017 — January 1, 2018. (Doc. 38-4). Rodriguez initialed paragraph number four (4),
which states, “I do not want UMBI Coverage. I understand that I will not be compensated
through UMBI coverage for losses arising from an accident caused by an uninsured/underinsured
motorist.” (Id., emphasis original). As explained by National Union’s motion, the policy numbers
are identified as “[a]ll Policies of the same first Names Insured” and the insurer is listed as
“Commercial Casualty — AIG” because the policy was issued by AIG and was renewed by National
Union.

Plaintiff filed no opposition to National Union’s motion and, thus, submits no rebuttal
evidence tending to show the existence of any issue for trial as to the validity of Multiband’s valid
rejection of UM/UIM coverage under Louisiana law. National Union demonstrates, by sufficient
evidence, that Multiband’s rejection of UM/UIM coverage comported with applicable Louisiana
insurance law and the Commissioner of Insurance’s Bulletin No. 08-02 regarding proper coverage
rejection. La. R.S. 22:1295. Again, plaintiff offers no rebuttal on this issue and has, therefore,
failed to carry his burden of proof as the nonmoving party. Anderson v. Liberty Lobby, Inc., 477
USS. 242, 248-49 (1986) citing First National Bank of Arizona v. Cities Service Co., 391 U.S. 253
(1968).

Given our finding that no issue remains for trial regarding plaintiff's claim against National
Union for UM/UIM coverage under the policy at issue, it is the court’s conclusion that National
Union’s motion for summary judgment should be granted in full and plaintiff's claim against it

should be dismissed with prejudice.
A judgment will issue in conformity with these findings.

Alexandria, Louisiana

September _/ 4, 2019

 

 

UNITED STATES DISTRICT COURT
